Citation Nr: 1619356	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for sinusitis. 

2.  Entitlement to a disability rating in excess of 10 percent for HIV infection.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina and a March 2014 Decision Review Officer decision of the VA RO in St. Petersburg, Florida.  

In a March 2014 Decision Review Officer decision, the RO increased the Veteran's disability ratings for sinusitis from noncompensable to 10 percent disabling, effective May 1, 2010.  This did not satisfy the Veteran's appeal.

In September 2015, the Board remanded the case for additional development.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to a disability rating in excess of 10 percent for HIV infection is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Prior to June 20, 2015, the Veteran had no more than two non-incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; such episodes were characterized by headaches, pain, and purulent discharge.

2.  From June 20, 2015, the Veteran has experienced more than seven non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge in the past 12 months; there is no evidence of incapacitating episodes or surgery as a result of the sinusitis.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for sinusitis, prior to June 20, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2015).

2.  The criteria for an initial evaluation of 30 percent, but not higher, for sinusitis, have been met from June 20, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in February 2010, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board notes that the Appeals Management Center (AMC) readjudicated the Veteran's claim with consideration of all of the evidence of record, and it issued a supplemental statement of the case dated in January 2016. 

The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2015). 

Diagnostic Code 6513 provides a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is provided for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is provided for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By way of background, in the January 2011 rating decision on appeal, the Veteran was granted service connection for sinusitis and the disability was assigned a noncompensable rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, effective May 1, 2010, the day following the Veteran's separation from active service.  In a March 2014 decision, the RO increased the Veteran's disability rating for sinusitis from noncompensable to 10 percent disabling, effective May 1, 2010.  

A July 2010 VA examination report reveals the Veteran's history of chronic sinus problems since 1992.  The Veteran reported that he took nasal spray to treat his sinus problems.  He further reported that he occasionally experienced difficulty breathing.  The Veteran denied a history of hospitalization or surgery pertaining to his sinus problems but reported having two non-incapacitating episodes with headaches, fever, purulent discharge, and sinus pain.  The diagnosis was sinusitis.  The examiner concluded that the Veteran's sinusitis did not have any effects on the Veteran's usual daily activities.  

VA outpatient treatment records dated from January 2011 through January 2012 note diagnoses of sinusitis, however, there was no specific treatment for the disorder.  

A January 2012 VA examination report reveals the Veteran's report of allergies and sinus headaches since he moved to Florida in 2010.  He further indicated that he experienced chronic sinus and nasal congestion, as well as headaches.  The Veteran stated that his headaches typically occurred three to four times a week and lasted a few hours.  He also indicated that the pain he experienced with his headaches was throbbing in the facial/frontal area, and associated with mild dizziness.  The examiner concluded that the Veteran's sinus headaches were part of the clinical picture and symptomatic presentation of his service-connected chronic sinusitis disability, and not a separate entity.  

VA outpatient treatment records dated from February 2012 through March 2014 indicate diagnoses of sinusitis but show no specific treatment for the disorder.

A June 2015 VA examination report reveals the Veteran's report of an increase in severity of symptoms associated with his sinusitis disability since the initial onset in 1992.  He reported that he had continuous nasal drainage, as well as a few episodes of being prescribed medication by a physician due to his sinusitis.  The Veteran also reported that he must sleep in an elevated position as a result of his sinus drainage.  He stated that he took continuous medication, to include nasal spray twice a day, as well as Loratidine on a daily basis.  Examination revealed that the Veteran's maxillary sinus was currently affected by his chronic sinusitis.  Sinusitis was detected by X-rays.  Symptoms of the sinusitis included headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner noted that the Veteran experienced more than seven non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The examiner noted that the Veteran did not have any incapacitating episodes of sinusitis requiring four to six weeks of antibiotics treatment in the past 12 months.  The examiner also noted that the Veteran did not undergo surgery for his sinusitis.  The diagnosis was chronic sinusitis.      

After reviewing the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted prior to June 20, 2015.  To warrant a rating in excess of 10 percent, there must be evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Again, prior to June 20, 2015, such impairment is not documented by the evidence of record.  VA examination reports dated in July 2010 and January 2012 demonstrate that the Veteran experienced no more than two non-incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment and characterized by headaches, pain, and purulent discharge.  Moreover, the aforementioned examinations did not demonstrate any incapacitating episodes, and the Veteran denied a history of surgery.   

The Board has determined that an initial 30 percent rating is warranted from June 20, 2015, the date of the most recent VA examination, as such report demonstrates that the Veteran experienced more than seven non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge in the past 12 months.  The Board, however, finds that the next higher 50 percent rating is not warranted on or after June 20, 2015, as there is no evidence of incapacitating episodes or surgery.

The Board has considered whether there is any other basis for granting higher ratings for the Veteran's sinusitis disability, but has found none.  Further, the Board has considered the doctrine of reasonable doubt and resolved such doubt in the Veteran's favor where applicable.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the manifestations of the sinusitis disability prior to June 20, 2015, two non-incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment characterized by headaches, pain, and purulent discharge, are contemplated by the schedular criteria.  Likewise, from June 20, 2015, the manifestations of the disability, more than seven non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge in the past 12 months, are also contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's sinusitis warrants an initial rating of 10 percent prior to June 20, 2015, and a 30 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits. 


REMAND

The record reflects that the Veteran initiated an appeal of a January 2011 rating decision assigning an initial noncompensable rating for his HIV infection.  In a Decision Review Officer decision dated March 22, 2014, the rating for the Veteran's HIV infection was increased to 10 percent, effective the day following his discharge from service.  On that same date, a statement of the case addressing the issue of entitlement to a rating in excess of 10 percent for HIV infection was issued.  In his April 2014 substantive appeal, the Veteran excluded the rating for his HIV infection from his appeal.  Consequently, he did not perfect an appeal with respect to the rating assigned for his HIV infection in the January 2011 rating decision.   

However, in June 2014, the Veteran filed a timely notice of disagreement (NOD) with the rating assigned for his HIV infection in the March 2014 Decision Review Officer decision.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to the June 2014 NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the issue of entitlement to a rating in excess of 10 percent for HIV infection is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following action: 

An SOC on the claim for entitlement to a rating in excess of 10 percent for HIV infection should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal as to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


